Citation Nr: 0620619	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-05 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Philadelphia, 
Pennsylvania, which denied a compensable rating for defective 
hearing in the left ear.

The Board notes that the veteran was granted service 
connection for left ear hearing loss in May 2001.  In August 
2001 he submitted a statement which indicated that his 
hearing had worsened and he was seeking an increased rating.  
The veteran did not specifically express a disagreement with 
the May 2001 rating decision therefore, the RO accepted the 
August 2001 statement as a claim for an increased rating.  
The Board agrees with the procedure which the RO followed and 
notes that the claim will be treated as an increased rating 
claim as opposed to a claim for a higher initial rating.

In October 2004, the Board granted the veteran's motion to 
advance his appeal on its docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2005).   

In October 2004 and April 2005, the Board remanded the case 
for further development.  The case was subsequently returned 
to the Board.

In April 2005, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.


FINDING OF FACT

The veteran has Level V hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left hear hearing 
loss has not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of letters issued 
in August 2001 and April 2005.  He was not explicitly told to 
submit relevant evidence in his possession.  He was, however, 
told that he was responsible for supporting his claim with 
appropriate evidence.  This information should have put him 
on notice to submit relevant evidence in his possession.

VCAA notice should be provided prior to the initial decision 
on the claim.  Mayfield v. Nicholson.  The April 2005 notice 
was provided after the initial denial, but the timing 
deficiency was remedied by the AMC's readjudication of the 
claim after the notice was provided.  Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Court also held that once service connection was 
granted, the claim was substantiated and further VCAA notice 
was not required.
      
In any event, a June 2006 letter provided the notice required 
under Dingess.  Assuming that such notice was required, there 
was a timing deficiency.  

The veteran was not prejudiced because he did not respond to 
the notice.  Had the veteran submitted evidence 
substantiating his claim, the effective date of any award 
based on such evidence, would have been fixed in accordance 
with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2005) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2005) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

Furthermore, the veteran has been provided multiple 
examinations, and medical opinions have been obtained.  Thus, 
the appeal is ready to be considered on the merits.

Factual Background

In support of his claim, the veteran, through his 
representative, submitted private outpatient treatment 
records dated from 1996 to 2005, as well as a December 2001 
private medical statement from, J. J. Sirotnak, III, MD.  The 
statement from Dr. Sirotnak, indicated that the veteran was 
last seen by him in 1996.  At that time, he had conductive 
hearing loss in both ears, which was greater in the left ear.  
During testing in 2001, the doctor noted that conductive 
hearing loss was again shown with decreased discrimination in 
the left ear from 88 percent in 1996 to 68 percent in 2001.  
There was an increase in his speech reception threshold from 
40 decibels to 45 decibels and pure tone hearing had 
deteriorated since 1996.      

VA outpatient treatment records dated from 2001 to 2006 show 
continued complaints and treatment for left ear hearing loss.  

In connection with his claim, the veteran was afforded a VA 
ear disease examination in April 2001.  On examination, his 
auricles were normal.  The left tympanic membrane was heavily 
scarred with sclerotic patches and there was an anterior-
inferior tympanic membrane perforation overlying the 
Eustachian tube area.  Clear mucoid discharge was noted in 
the middle ear but no pus.  Weber's test lateralized to the 
left ear and Rhine's test was negative on the left ear.  
Diagnostic and clinical tests confimed left conductive 
hearing loss.  
 
The diagnostic impressions were chronic left otitis media 
with anterior-inferior tympanic membrane perforation and 
tympanosclerosis; bilateral sensorineural hearing loss; and 
left conductive hearing loss.  The examiner noted that the 
veteran's hearing loss was due to chronic left otitis media.     

In April 2001 the veteran underwent a VA audiological 
examination.  Examination 
revealed puretone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
50
50
50
55
51

Speech audiometry revealed speech recognition ability of 76 
percent in the left ear.  The examiner noted perforation of 
the left tympanic membrane.  The pertinent diagnosis showed 
moderate-to-severe conductive-to-mixed hearing loss in the 
left ear.    

In February 2002 the veteran underwent VA audiological 
testing following complaints of decreased hearing loss.  
Examination revealed puretone thresholds, in decibels, as 
follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
50
55
60
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The diagnosis was moderate-to-
severe mixed hearing loss in the left ear.   

During a June 2002 VA ear disease examination, the veteran 
complained of worsened hearing.  Upon examination, the 
findings were concurrent with the April 2001 VA examination 
report.  The diagnostic impressions were chronic left otitis 
media with anterior-inferior tympanic membrane perforation 
and tympanosclerosis; bilateral sensorineural hearing loss; 
and left conductive hearing loss.  

In June 2002 the veteran was afforded a VA audiological 
examination.  Examination revealed puretone thresholds, in 
decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
50
60
55
55
55
     
Speech audiometry revealed speech recognition ability of 68 
percent in the left ear.  On examination, it was again noted 
that a perforation of the left tympanic membrane existed.  A 
significant air bone gap was noted and speech reception 
thresholds were in good agreement with the pure tone 
averages.  Speech discrimination scores were fair in the left 
ear at PB max.  The diagnosis was moderate-to-severe 
conductive-to-mixed hearing loss in the left ear.

In April 2003 the veteran was again afforded a VA ear disease 
examination.  The majority of his complaints centered on his 
right ear.  Diagnosis showed a dry, stable, left tympanic 
membrane perforation and bilateral sensorineural hearing loss 
which was progressive in nature.  The examiner noted that 
there was no relationship between sensorineural hearing loss 
in the right ear and perforation of the left tympanic 
membrane in the left ear.  

During an April 2003 VA audiological examination, the veteran 
reported continued complaints of progressive bilateral 
hearing loss which was worse in the left ear.  Examination 
revealed puretone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
50
60
60
60
58
     
Speech audiometry revealed speech recognition ability of 76 
percent in the left ear.  Examination findings were 
consistent with the previous VA examinations.  The diagnosis 
was moderate to severe, low to high frequency, mixed hearing 
loss in the left ear.  

The veteran again underwent audiological testing in a 
November 2003 VA examination.  Examination revealed puretone 
thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
50
55
60
50
54
     
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The diagnosis was moderate to 
severe mixed hearing loss with significant air bone gaps 
present at 250 to 1000 Hertz and at 3000 Hertz, which 
suggested middle ear or conductive pathology was a 
contributor to hearing impairment.

At a December 2003 VA examination for ear disease, the 
veteran was diagnosed with chronic otitis media of the left 
ear, with a perforated drum.  He had no symptoms of Meniere's 
disease but he did have sensorineural hearing loss.             

In August 2004 the veteran presented at the VA medical center 
(VAMC) and noted that he had lost his hearing aid.  
Examination revealed puretone thresholds, in decibels, as 
follows:  


HERTZ

1000
2000
3000
4000
AVG.
LEFT
55
60
60
60
58
 
Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  The diagnosis was moderate to 
severe mixed hearing loss in the left ear.

In June 2005 the veteran was again afforded a VA examination 
due to his pending increased rating claim.  The veteran 
reiterated his previous complaints of 
progressive hearing loss which was worse in the left ear.  
Examination revealed puretone thresholds, in decibels, as 
follows:  




HERTZ

1000
2000
3000
4000
AVG.
LEFT
55
60
60
60
59
     
Speech audiometry revealed speech recognition ability of 72 
percent in the left ear.  Diagnostic and clinical testing 
found both external auditory canals to be free and clear of 
excessive cerum and both tympanic membranes were slerotic.  A 
perforation in the lower anterior quadrant was again noted in 
the left tympanic membrane.  The diagnosis revealed moderate-
to-severe conductive-to-mixed and sensorineural hearing loss 
at 250 to 8000 Hertz.  Speech recognition was fair and middle 
ear function could not be determined due to the presence of 
left tympanic membrane perforation.  The examiner noted that 
the veteran's hearing had deteriorated slightly since the 
previous VA examination.  

In December 2005, the veteran presented at the VAMC and 
explained that he had lost his hearing aid.  Although 
audiometric testing was performed, the results were unclear, 
however, the diagnosis showed moderate to profound low to 
high frequency mixed hearing loss in the left ear.    

Analysis

The veteran was initially granted service connection for left 
ear hearing loss and assigned a noncompensable evaluation in 
May 2001.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.   Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.   
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating 
bilateral hearing loss is based on examination results 
including a controlled speech discrimination test (Maryland 
CNC), and a pure tone audiometric test of pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz with an 
average pure tone threshold obtained by dividing these 
thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and pure tone threshold 
average.  Once a Roman numeral designation of auditory acuity 
level for each ear has been determined, Table VII is used to 
determine the percentage evaluation for bilateral hearing 
loss by combining the Roman numeral designations of auditory 
acuity level for hearing impairment of each ear.  38 C.F.R. § 
4.85.

There is an alternative method of rating hearing loss in 
defined instances of exceptional hearing loss.  In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based only on pure tone threshold 
average, using Table VIA, or from Table VI, whichever results 
in the higher Roman numeral.  Exceptional hearing exists when 
the pure tone threshold at the frequencies of 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more; or where the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  The higher Roman numeral, 
determined from Table VI or VIA, will then be elevated to the 
next higher Roman numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86.

The current version of 38 U.S.C.A. § 1160(a)(3) provides that 
where a veteran has deafness compensable to a degree of 10 
percent or more in one ear as a result of service-connected 
disability and deafness in the other ear as the result of 
service connected disability not the result of the veteran's 
willful misconduct, the non-service connected ear will be 
rated as service connected.  38 U.S.C.A. § 1160(a)(3) (2005).

The version of § 1160(a)(3) in effect prior to December 6, 
2002, required that there be "total" deafness in both ears 
before the non-service-connected ear could be considered in 
evaluating the service connected disability.

The striking of the word "total" was meant to allow veterans 
with less than total hearing loss in both ears to have their 
non-service-connected degree of hearing loss be a factor in 
evaluation of service-connected hearing loss.  S. Rep. 107-
234, S. Rep. No. 234, 107TH Cong., 2nd Sess. 2002, 2002 
U.S.C.C.A.N. 1788, 2002 WL 1775627 (Leg.Hist.) (2002).

The change in the law was clearly liberalizing, and is thus 
applicable to the period of this appeal since December 6, 
2002.  VAOPGCPREC 7-2003 (2003); 69 Fed. Reg. 25179 (2004).  
The liberalizing law does not benefit the veteran, however, 
because he does not have service connected hearing loss that 
meets the criteria for at least a 10 percent evaluation.  

In this case, applying the results from the April 2001 VA 
examination to Table VI yields a Roman numeral value of IV 
for the left ear; the results from the February 2002 
audiological testing yield a Roman numeral value of I for the 
left ear; the results from the June 2002 VA examination yield 
a Roman numeral value of V for the left ear; the results from 
the April 2003 audiological testing yield a Roman numeral 
value of IV for the left ear; the results from the November 
2003 audiological testing yield a Roman numeral value of II 
for the left ear; the results from the August 2004 
audiological testing yield a Roman numeral value of IV for 
the left ear; and lastly, the results from the June 2005 VA 
examination yield a Roman numeral value of V for the left 
ear.  Applying these values to Table VII, the veteran's left 
ear hearing loss is evaluated as zero percent disabling.  

Patterns of exceptional hearing loss so as to warrant 
application of 38 C.F.R. § 4.86, were noted on examinations 
in February 2002, June 2002, April 2003, August 2004 and June 
2005.  However, even after application of 38 C.F.R. § 4.86 to 
Table VIA, the veteran's left ear hearing loss is still 
evaluated as zero percent disabling.  
 
Hence, the medical evidence does not reflect that the 
veteran's level of hearing acuity warrants a compensable 
evaluation under the rating criteria.  38 C.F.R. § 4.7.

Because none of the examinations have shown hearing loss that 
meets or approximates the criteria for a compensable 
evaluation, the preponderance of the evidence is against 
entitlement to a compensable disability rating for left ear 
hearing loss.  38 C.F.R. §§ 4.3, 4.7, 4.21.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  In the absence of evidence 
that left ear hearing loss causes marked interference with 
employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).

The preponderance of the evidence is against the grant of a 
compensable rating for left ear hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) rating for left ear 
hearing loss is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


